

114 HR 5893 IH: No Regulation Without Representation Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5893IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo regulate certain State impositions on interstate commerce.
	
 1.Short titleThis Act may be cited as the No Regulation Without Representation Act of 2016. 2.Minimum jurisdictional standards for State and local sales and use tax collection (a)In generalA State may—
 (1)impose an obligation on a person for— (A)the collection of a sales, use, or similar tax, or
 (B)the reporting of any information with respect thereto, on a person, (2)assess a sales, use or similar tax on a person, or
 (3)treat a person as doing business in a State for purposes of such a tax, only if such person had a physical presence in the State during the calendar quarter with respect to which the obligation or assessment is imposed.(b)Requirements for physical presence (1)In generalFor purposes of subsection (a), a person has a physical presence in a State only if such person’s business activities in the State include any of the following during the calendar year—
 (A)owns, holds a leasehold interest in, or maintains real property such as a retail store, warehouse, distribution center, manufacturing operation, or assembly facility in the State;
 (B)leases or owns tangible personal property (other than computer software) of more than de minimis value in the State;
 (C)has one or more employees, agents or independent contractors present in the State who engage in specific solicitations toward obtaining product or service orders from customers in that State, or prospective customers in that State, on behalf of the person;
 (D)has one or more employees or independent contractors present in the State who provide on-site design, installation, or repair services on behalf of the remote seller; or
 (E)maintains an office in the State at which it regularly employs three or more employees for any purpose.
 (2)De minimis physical presenceFor purposes of this section, the term physical presence shall not include— (A)entering into an agreement under which a person, for a commission or other consideration, directly or indirectly refers potential purchasers to a person outside the State, whether by an Internet-based link or platform, Internet Web site or otherwise;
 (B)any presence in a State, as described in section 2(b)(1), for less than 15 days in a taxable year (or a greater number of days if provided by State law);
 (C)delivery and product placement services offered by an interstate or in-State common carrier; and (D)Internet advertising services provided by in-State residents which are not exclusively directed towards, or do not solicit exclusively, in-State customers.
 (c)Protection of non-SellersA State may not impose a sales or use tax collection obligation, or an obligation to report any information with respect thereto, on a person or assess a sales, use or similar tax on any person other than a purchaser or a seller having a physical presence in the State.
			3.Dispute resolution
 The district courts of the United States shall have original jurisdiction over civil actions to enforce the provisions of this Act, including authority to issue declaratory judgments pursuant to section 2201 of title 28, United States Code, and, notwithstanding the provisions of section 1341 of such title, injunctive relief, as necessary to carry out this Act.
		4.Definitions and effective date
 (a)DefinitionsFor purposes of this Act: (1)Marketplace providerThe term marketplace provider includes any person, other than a seller, who facilitates a sale. For purposes of this subsection, a person facilitates a sale when the person both—
 (A)lists or advertises tangible personal property and services for sale in any forum, including a catalog or Internet Web site; and
 (B)either directly or indirectly through agreements or arrangements with third parties, collects gross receipts from the customer and transmits those receipts to the marketplace seller, whether or not such person deducts any fees from the transmission of those receipts to the marketplace seller.
 (2)Marketplace sellerThe term marketplace seller means a person that has any sales facilitated by a marketplace provider. (3)ReferrerThe term referrer shall mean every person who—
 (A)contracts or otherwise agrees with a seller to list multiple items of tangible personal property and services for sale and the sales prices thereof in any forum, including a catalog or Internet Web site;
 (B)receives a fee, commission, or other consideration from a seller for the listing; (C)transfers, via telephone, Internet link, or otherwise, a customer to the seller or the seller’s Web site to complete a purchase; and
 (D)does not collect receipts from the customer for the transaction. (4)PersonThe term person has the meaning given such term by section 1 of title 1 of the United States Code. Each corporation that is a member of a group of affiliated corporations, whether unitary or not, is itself a separate person.
 (5)SellerThe term seller does not include— (A)any marketplace provider;
 (B)any referrer; (C)any carrier, in which the seller does not have an ownership interest, providing transportation or delivery services with respect to tangible personal property; and
 (D)any credit card issuer, transaction or billing processor, or other financial intermediary. (6)Similar taxThe term similar tax means a tax that is imposed with respect to the sale or use of a product or service, regardless whether the tax is imposed on the person making the sale or the purchaser, with the right or obligation of the person making the sale to obtain reimbursement for the amount of the tax from the purchaser at the time of the transaction.
 (7)StateThe term State means the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States and includes the State government or political subdivision entity responsible for tax collection and audits.
 (b)Effective dateThis Act shall apply with respect to calendar quarters beginning on or after January 1, 2017. 